DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Response to Amendment
The Amendment filed on September 28 ,2022 has been entered. No claims have been added, cancelled, or amended. Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-10, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwolek, US 8,414,048.
Regarding claim 1, Kwolek discloses a console assembly for a vehicle, comprising: a unitary main body (30) comprising: a first side wall (42); a second side wall; and an intermediate structure that extends between the first and second side walls, the intermediate structure comprising: a main receptacle portion that defines a main storage cavity (48) between the first and second side walls; a media receptacle portion (34) that defines a media storage cavity between the first and second side walls; and a top finish portion (36) positioned between the main receptacle portion and the media receptacle portion, wherein the top finish portion extends between the first and second side walls and defines at least one of a shifter receiving aperture and a cup holder opening; a door (38) coupled to the unitary main body and operable between a closed position, wherein the door covers an opening to the main storage cavity, and an open position, wherein access to the main storage cavity is provided via the opening; a first side panel (14) coupled to the first side wall; a second side panel coupled to the second side wall; and a cross bracket (46) coupled to and extending between the first and second side walls (Fig. 2-5).
Regarding claim 3, Kwolek discloses the first side wall (42) extends from the intermediate structure to a first side wall edge that separates an interior surface of the first side wall from an exterior surface of the first side wall, and the cross bracket (46) is coupled to the first side wall, such that a portion of the cross bracket extends over a portion of the first side wall edge (Fig. 5).
Regarding claim 8, Kwolek discloses the cross bracket (46) is suspended between the first and second side walls (42) (Fig. 5).
Regarding claim 9, Kwolek discloses console assembly for a vehicle, comprising: a unitary main body (30) comprising: a first side wall (42); a second side wall; and a top finish portion (36) that extends between the first and second side walls and defines at least one of a shifter receiving aperture and a cup holder opening; and a cross bracket (46) coupled to and extending between the first and second side walls (Fig. 2-5).
Regarding claim 10, Kwolek discloses the first side wall (42) extends from the top finish portion (3^) to a first side wall edge that separates an interior surface of the first side wall from an exterior surface of the first side wall (Fig. 5).
Regarding claim 14, Kwolek discloses the cross bracket (46) is suspended between the first and second side walls (42) (Fig. 5).
Regarding claim 15, Kwolek discloses a console assembly for a vehicle, comprising: a unitary main body (30), comprising: a top finish portion (36); a first side wall (42)extending from the top finish portion to a first side wall edge that separates an interior surface of the first side wall from an exterior surface of the first side wall; and a second side wall extending from the top finish portion to a second side wall edge that separates an interior surface of the second side wall from an exterior surface of the second side wall, wherein the interior surfaces of the first and second side walls face toward each other, and the exterior surfaces of the first and second side walls face away from each other; and a cross bracket (46) coupled to the first and second side walls and extending there-between, wherein the cross bracket extends over a portion of the first side wall edge (Fig. 2-5).
Regarding claim 20, Kwolek discloses the cross bracket (46) is suspended between the first and second side walls (42) (Fig .5).
Allowable Subject Matter
Claims 2, 4-7, 11-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on September 28, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited Kwolek reference does not disclose the “unitary main body” of the claimed invention because the storage pocket (34) and shifter panel (36) of Kwolek are separate components attached to the main body (30) of the console (12) via fasteners and/or snap fitting projections.
Applicant’s arguments are not persuasive.
The broadest reasonable interpretation of the term “unitary main body” would include the assembly disclosed by Kwolek, where the storage pocket and shifter panel are rigidly attached to the main body of the console and hence form a unitary main body. 
It has been held that terms such as “integral” are relatively broad and not necessarily restricted to a one-piece article. In re Kohno (CCPA) 157 USPQ 275 and In re Dike (CCPA) 157 USPQ 581.
Separate parts connected together in a structure may be considered to be a unitary body. Ex parte Clarke (PO BdApp) 97 USPQ 165.
Further, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
Claims 1, 3, 8-10, 14, 15, and 20 are rejected under 35 USC §102 and the grounds of rejection set forth in the Office action dated June 28, 2022 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612